Title: To George Washington from John Marsden Pintard, 24 January–5 February 1786
From: Pintard, John Marsden
To: Washington, George



Sir
Madeira 24th January[—5 February] 1786.

A few days ago I was honoured with your Excellency’s favour of the 18th November Acknoledging receipt of mine of 19th August last. The Esteem Your Excellency is Pleased of Express for my father and the very Polite Manner of Conveying your Congratulations to me on my Appointment with your Wishes for my Success are highly flattering to me. More Particularly So as Coming from So Great a Charecter ⟨as⟩ the One to whome (Under the direction of Providence) ⟨my⟩ Country is Indebted for the Blessings of her Independency.

We have been Pestered by four Moorish Corsairs off here two of which have Actualy Anchored in the road of funchall. but from the Precautions I took in having Boats off to give Intelligence of them—three Americans Vessels got In safe and Escaped these Pirates. They have however now left us, I hope never to return; If some method is not Pursued to satisfy these Pests of mankind I am affraid our Commerce will greatly suffer.
Agreeable to your excellencys request I now send the vine slips and the young fig as Pr enclosed list. The vessell they go in Toutches at the Cape de Verd, but as there are So Seldom direct opportunities and this being the Proper Season for Sending them I have taken that liberty Especialy as the Capt. has Promissed to take the Greatest care[.] Should they miscarry or any Accident befall them on your Excellency’s Informing me they shall be Imediately replaced. In mean time should any direct opportunity offer I will send So⟨me⟩ others which I have ready Put up in earth. It will Allways give me Pleeasure (exclusive of the Honour Confered on Me by it) to execute Your Excellency’s Commands and should you wish a Supply of wine from this you may depend on my Greatest Care in the choice of its quality. It gives me Pleasure to find that the House of my Relations Messrs John Searle & Co. of this Place have formerly been honoured with your orders for that Comodity. they as well as myselfe will be happy for the Continuation of that Honour and endeavour to give the greatest satisfaction I cannot but observe that I should be hurt at Seeing Your Excellency Supply’d with wine by any other House on the Island being the only American here and Surrounded by those who are far from well wishers to America. It wd be a satisfaction to me to be taken notice of by my Country men. Wishing your Excellency evry ⟨degry⟩ of health and happiness I have the Honour to Subscribe myselfe Your Excellency’s Most obedient Humble Servant

John Marsden Pintard

